DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/13/2021 regarding the rejection of claims 1-8 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding amended claim 1, applicant has asserted that Tanabe in view of Ohsugi does not disclose or suggest “set first unique information for identifying a first vehicle type of the first vehicle, according to the connection state and the connecting destination device” or that “the first unique information to be set is acquired from a predetermined data source according to the connection state and the connecting destination device”, however examiner respectfully disagrees. Tanabe (U.S. Patent No. 10373498) discloses setting information for the first vehicle according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information) and Ohsugi (U.S. Publication No. 2016/0063864) teaches setting first unique information for identifying a first vehicle type of the first vehicle (Ohsugi: Fig. 16; i.e., column for vehicle identification data; the unique information correlates to the vehicle identification data). Additionally, Tanabe in view of Ohsugi teaches acquiring the first unique information from a predetermined data source according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information). Therefore Tanabe in view of Ohsugi does teach the limitations according to amended claim 1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (U.S. Patent No. 10373498; hereinafter Tanabe), and further in view of Ohsugi et al. (U.S. Publication No. 2016/0063864; hereinafter Ohsugi).
Regarding claim 1, Tanabe teaches a safe operation assistance device mounted on a first vehicle (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle; the monitoring device can be used to prevent accidents between vehicles),
comprising: a calculation device (CPU) (Tanabe: Col. 5, lines 19-20; i.e., the processing device 204 is a computer having a processor such as CPU (Central Processing Unit)); 
a storage device (Tanabe: Col. 3, lines 37-38; i.e., the memory unit 230 is composed of a memory device or a data storage medium);  
an inter-connection device interface that communicably connects the safe operation assistance device to one of a user interface and a fleet management terminal (Tanabe: Col. 3, lines 41-44; i.e., also connected to the bus 220 are a GPS device 232, a vehicle motion monitoring device 234, a vehicle operation monitoring device 236, an alarm control device 238, and a HMI (Human Machine Interface) control device 240),
the user interface receiving operation of an operator (Tanabe: Col. 4, lines 25-28; i.e., the HMI control device 240 outputs the information input from a user through the touch display 270 to other devices through the bus 220).

However, in the same field of endeavor, Ohsugi teaches the fleet management terminal transmitting and receiving operation information by communication with a fleet management center (Ohsugi: Par. 202; i.e., at least the process history data is output from the output unit 95B to the external device. For example, the external device may be the server 1000 of an office where the manager of the dump truck 1 exists, a personal computer, or a mobile terminal carried by the manager; Ohsugi: Par. 202; i.e., the manager may promptly perform a prevention measure or an improvement plan so that the collision between the dump truck 1 and the object does not occur); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated the fleet management terminal transmitting and receiving operation information by communication with a fleet management center, as taught by Ohsugi. Doing so would allow the device to output data to the manager to oversee the vehicles and help avoid possible collisions (Ohsugi: Par. 215; i.e., the manager may estimate the position in which the possibility of the collision between the dump truck 1 and the object is high).
Tanabe further teaches an inter-vehicle communication interface that communicates with a safe operation assistance device mounted on a second vehicle (Tanabe: Col. 3, lines 18-20; i.e., this inter-vehicle communication system 10 consists of a plurality of vehicles 110 each of which is provided with an inter-vehicle communication device 100); 
a Global Navigation Satellite System (GNSS) receiver (Tanabe: Col. 3, lines 45-48; i.e., the GPS device 232 is a device for generating positioning information to track a present position of a vehicle (own vehicle));
and an output device (Tanabe: Col. 4, lines 25-26; i.e., the HMI control device 240 outputs the information input from a user),
wherein the storage device is configured to store programs, and the CPU executes the programs so as to (Tanabe: Col. 5, lines 25-29; i.e., each unit provided on the processing device 204 is realized by the execution of the program by the processing device 204 which is the computer, and the computer program can be stored in an arbitrary memory medium readable by the computer):2Appl. No. 16/334,964TAK-12082 
detect a connection state between the safe operation assistance device and a connecting destination device that is connected to the inter-connection device interface (Tanabe: Col. 6, lines 47-50; i.e., communication state setting unit 208 judges whether or not a predetermined condition is met based on the information on the own vehicle and/or the information on the other vehicle stored in the memory unit 230); 
manage the connection state detected (Tanabe: Col. 6, lines 62-65; i.e., the communication state setting unit 208 can set the second communication device 202 to the connecting state when the connecting state setting condition meets any one of the following conditions); 
Tanabe further teaches set first unique information of the first vehicle, according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information), but does not teach doing so for identifying a first vehicle type of the first vehicle.
However, in the same field of endeavor, Ohsugi teaches setting unique information for identifying a first vehicle type of the first vehicle (Ohsugi: Fig. 16; i.e., column for vehicle identification data; the unique information correlates to the vehicle identification data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have 
Tanabe further teaches the first vehicle being a vehicle on which the safe operation assistance device is mounted (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle).
Tanabe does not explicitly teach storing the first unique information set in the storage device.
However, in the same field of endeavor, Ohsugi teaches storing the first unique information set in the storage device (Ohsugi: Par. 101; i.e., The vehicle identification data output unit 92 stores the vehicle identification data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated storing the first unique information set in the storage device, as taught by Ohsugi. Doing so would allow the device to distinguish the vehicles in the fleet based on the data collected (Ohsugi: Par. 101; i.e., In the mine, there is a case in which a plurality of the dump trucks 1 may be operated. The vehicle identification data (the vehicle ID) is given to each of the dump trucks 1).
Tanabe further teaches acquire first positional information of the first vehicle based on GNSS signals received by the GNSS receiver (Tanabe: Col. 3, lines 45-48; i.e., the GPS device 232 is a device for generating positioning information to track a present position of a vehicle (own vehicle) to which the inter-vehicle communication device 100 is connected);
store the first positional information acquired in the storage device (Tanabe: Col. 3, lines 51-56; i.e., the GPS device 232 calculates the present position of the own vehicle, for example, at specified time intervals and stores the calculated present position information (position information) of the own vehicle on the memory unit 230 through the bus 220);
manage first vehicle information including the first positional information of the first vehicle and the first unique information of the first vehicle (Tanabe: Col. 5, lines 32-41; i.e., the communication control unit 206 … generates vehicle information on the own vehicle adding communication identification information of the second communication device 202 to the information on the own vehicle including the position information and the speed information);
transmit the first positional information of the first vehicle and the first unique information of the first vehicle to the second vehicle through the inter-vehicle communication interface (Tanabe: Col. 6, lines 13-17; i.e., the vehicle information on the own vehicle is immediately transmitted by the first communication device 200 and at the same time, transmitted to the other vehicle which exists within a range of the predetermined distance from the own vehicle);  
acquire second vehicle information including second positional information of the second vehicle and second unique information of the second vehicle through the inter-vehicle communication interface (Tanabe: Col. 6, lines 27-32; i.e., “vehicle information on the other vehicle” transmitted from the other vehicle, which is received by the first communication device 200, can include not only the vehicle information on the other vehicle which is a transmission source, but also the vehicle information on the other vehicle other than the other vehicle which is the transmission source).
Tanabe does not teach determine whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information; and output a determined result from the output device.
determine whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information (Ohsugi: Par. 141; i.e., the collision determination unit 31 determines the possibility of the collision between the dump truck 1 and the front dump truck 1F based on the stop distance passage time Ts and the object arrival time Ta); and output a determined result from the output device (Ohsugi: Par. 88; i.e., the control unit 35 outputs the control signal C for reducing damage caused by the collision to the process system 600 based on the determination result of the collision determination unit 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanabe to have further incorporated determine whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information; and output a determined result from the output device, as taught by Ohsugi. Doing so would allow the device to determine if a collision is likely and prevent the collision from occurring or reduce the potential damage (Ohsugi: Par. 201; i.e., it is possible to more appropriately prepare an improvement measured and a prevention measure for reducing the damage caused by the collision).
Tanabe further teaches wherein the first unique information to be set is acquired from a predetermined data source according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information).
Regarding claim 2, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 1. Tanabe further teaches wherein the connection state being detected is at least one of a waiting-for-connection state, a connection- established state, an interruption-after-connection state, and a not-yet-connected state (Tanabe: Col. 6, lines 6-10; i.e., the communication 
the waiting-for-connection state is a state of executing detection of the connecting destination device (Tanabe: Col. 5, lines 7-8; i.e., switching a communication state with a terminal device to a standby state),
the connection-established state is a state of detecting the connecting destination device and maintaining connection (Tanabe: Col. 12, lines 45-47; i.e., a relay device can be connected to the bus 220 to establish a connection with the inter-vehicle communication device 100),
the interruption-after-connection state is a state where the connecting destination device has been detected but connection has been interrupted (Tanabe: Col. 10, lines 11-16; i.e., generating an interrupt signal from the first communication device 200 and/or the second communication device 202 to the communication control unit 206 by the reception of the radio wave; a power source of the inter-vehicle communication device 100 is turned on and is ended after the received vehicle information on the other vehicle is stored in the memory unit 230; once the information is received, the connection can be interrupted to save power),
and the not-yet-connected state is a state where it is determined that there is no detected connecting destination device when the connecting destination device cannot be detected even if a certain time elapses after start-up and a state where detection 65KN-1701PCT/JP2017/027866of the connecting destination device is not executed
Regarding claim 3, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches the CPU is configured to make the connection state the connection-established state (Tanabe: Col. 12, lines 45-47; i.e., a relay device can be connected to the bus 220 to establish a connection with the inter-vehicle communication device 100), but Tanabe does not teach doing so when the fleet management terminal has been detected as the connecting destination device within a certain time after start-up, the fleet management terminal managing the first unique information of the first vehicle, and set information having been transmitted from the fleet management terminal as the unique information.
However, in the same field of endeavor, Ohsugi teaches a case when the fleet management terminal has been detected as the connecting destination device within a certain time after start-up, the fleet management terminal managing the first unique information of the first vehicle (Ohsugi: Par. 195; i.e., the timing in which the process history data is output to the external device may be set based on the collision possibility level. For example, if the process history data is created when the collision possibility level is Level 1, the process history data may be output to the external device at the time point in which the creation of the process history data is completed; the data may not be output to the fleet management terminal within a certain time after start up), and set information having been transmitted from the fleet management terminal as the unique information (Ohsugi: Par. 198; i.e., the manager may prepare a prevention measure or an improvement plan so that the collision between the dump truck 1 and the object does not occur by using the process history data (statistical data); the statistical data is set as the unique information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Tanabe to have further incorporated a case when the fleet management terminal has been detected as the connecting destination device within a certain time after start-up, the fleet management terminal managing the first unique information of the 
Regarding claim 4, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches wherein, when the fleet management terminal is not detected as the connecting destination device even when a certain time has elapsed after startup, the fleet management terminal manages the first unique information of the first vehicle, and the CPU is configured to make the connection state the not-yet-connected state (Tanabe: Col. 8, lines 6-11; i.e., the communication state setting unit 208 can set the second communication device 202 to the standby state provided that the connecting state setting condition is not met (e.g., immediately, or provided further that a predetermined time has passed since the connecting state setting condition was not met)),
and set a predetermined value as the unique information even when connection with the fleet management terminal has been detected after detection of the connection state (Tanabe: Col. 12, lines 26-35; i.e., the connecting state setting condition may be that two of the following conditions were satisfied: … that the dispersion of vehicle speed is a predetermined value or higher; … that a reduction change of the mean value of an inter-vehicle distance per a predetermined time is a predetermined value or higher).
Regarding claim 5, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 2. Tanabe further teaches wherein, when the first unique information has been set after the connection state has been managed as the connection-established state, the CPU is configured to maintain the first unique information having been set even when connection with the connecting destination device has been interrupted (Tanabe: Col. 3, line 66 – Col. 4 line 4; i.e., the vehicle motion monitoring device 234 collects information from these sensors, for example, at specified time intervals and stores the collected kinetic information such as a speed, a rate of acceleration, and a turning angle of the own vehicle, in the memory unit 230 through the bus 220; Information stays stored in the memory unit, even if the connection is interrupted),
and maintain the first unique information having been set initially without newly setting the first unique information even when connection with the connecting destination device has been interrupted but has been connected again (Tanabe: Col. 10, lines 11-16; i.e., generating an interrupt signal from the first communication device 200 and/or the second communication device 202 to the communication control unit 206 by the reception of the radio wave; a power source of the inter-vehicle communication device 100 is turned on and is ended after the received vehicle information on the other vehicle is stored in the memory unit 230; Information stays stored in the memory unit, even if the connection is interrupted and connected again).
Regarding claim 6, Tanabe in view of Ohsugi teaches the safe operation assistance device according to claim 1. Tanabe further teaches wherein the first vehicle information includes a first working state of the first vehicle (Tanabe: Col. 11, lines 2-3; i.e., when judged that the own vehicle is in a state of emergency like abrupt slowdown),
the second vehicle information acquired through the inter- vehicle communication interface includes a second working state of the second vehicle (Tanabe: Col. 12, lines 14-20; i.e.,  the connecting state setting condition can also include … the matters on a vehicle motion state (such as a rate of acceleration) and an operation state (such as accelerator pedal depression exceeding a predetermined amount)).
Tanabe does not teach and the CPU is configured to determine whether the risk of collision exists based on the first and second positional information and the first and second working states.
and the CPU is configured to determine whether the risk of collision exists based on the first and second positional information and the first and second working states (Ohsugi: Par. 141; i.e., the collision determination unit 31 determines the possibility of the collision between the dump truck 1 and the front dump truck 1F based on the stop distance passage time Ts and the object arrival time Ta).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated the CPU being configured to determine whether the risk of collision exists based on the first and second positional information and the first and second working states, as taught by Ohsugi. Doing so would allow the device to determine if a collision is likely and prevent the collision from occurring or reduce the potential damage (Ohsugi: Par. 201; i.e., it is possible to more appropriately prepare an improvement measured and a prevention measure for reducing the damage caused by the collision).
Regarding claim 8, Tanabe teaches a safe operation assistance system (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle; the monitoring device can be used to prevent accidents between vehicles),
a fleet management terminal that is mounted on the first vehicle (Tanabe: Col. 5, lines 5-8; i.e., communication by the second communication system is the communication through a wireless communication network which performs communication by switching a communication state with a terminal device);
and safe operation assistance devices that are mounted on each of the first vehicle and the second vehicle, wherein each of the safe operation assistance devices includes (Tanabe: Col. 3, lines 
a calculation device (CPU) (Tanabe: Col. 5, lines 19-20; i.e., the processing device 204 is a computer having a processor such as CPU (Central Processing Unit));  
a storage device (Tanabe: Col. 3, lines 37-38; i.e., the memory unit 230 is composed of a memory device or a data storage medium);  
an inter-connection device interface that communicably connects the safe operation assistance device to one of a user interface and a fleet management terminal (Tanabe: Col. 3, lines 41-44; i.e., also connected to the bus 220 are a GPS device 232, a vehicle motion monitoring device 234, a vehicle operation monitoring device 236, an alarm control device 238, and a HMI (Human Machine Interface) control device 240),
the user interface receiving operation of an operator (Tanabe: Col. 4, lines 25-28; i.e., the HMI control device 240 outputs the information input from a user through the touch display 270 to other devices through the bus 220).
Tanabe does not teach a fleet management center that manages operation of a first vehicle and a second vehicle; and the fleet management terminal transmitting and receiving operation information by communication with a fleet management center.
However, in the same field of endeavor, Ohsugi teaches a fleet management center that manages operation of a first vehicle and a second vehicle (Ohsugi: Par. 101; i.e., in the mine, there is a case in which a plurality of the dump trucks 1 may be operated); and the fleet management terminal transmitting and receiving operation information by communication with a fleet management center (Ohsugi: Par. 202; i.e., at least the process history data is output from the output unit 95B to the external device. For example, the external device may be the server 1000 of an office where the manager of the dump truck 1 exists, a personal computer, or a mobile terminal carried by the manager; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Tanabe to have further incorporated a fleet management center that manages operation of a first vehicle and a second vehicle; and the fleet management terminal transmitting and receiving operation information by communication with a fleet management center, as taught by Ohsugi. Doing so would allow the device to output data to the manager to oversee the vehicles and help avoid possible collisions (Ohsugi: Par. 215; i.e., the manager may estimate the position in which the possibility of the collision between the dump truck 1 and the object is high).
	Tanabe further teaches an inter-vehicle communication interface that communicates with a safe operation assistance device mounted on a second vehicle (Tanabe: Col. 3, lines 18-20; i.e., this inter-vehicle communication system 10 consists of a plurality of vehicles 110 each of which is provided with an inter-vehicle communication device 100);  	
	a Global Navigation Satellite System (GNSS) receiver (Tanabe: Col. 3, lines 45-48; i.e., the GPS device 232 is a device for generating positioning information to track a present position of a vehicle (own vehicle));
	and an output device (Tanabe: Col. 4, lines 25-26; i.e., the HMI control device 240 outputs the information input from a user),
wherein the storage device is configured to store programs, and the CPU executes the programs so as to (Tanabe: Col. 5, lines 25-29; i.e., each unit provided on the processing device 204 is realized by the execution of the program by the processing device 204 which is the computer, and the computer program can be stored in an arbitrary memory medium readable by the computer):
detect a connecting destination device that is connected to the inter-connection device interface of the safe operation assistance device (Tanabe: Col. 6, lines 47-50; i.e., communication state setting unit 208 judges whether or not a predetermined condition is met based on the information on the own vehicle and/or the information on the other vehicle stored in the memory unit 230);
and manage a connection state between the safe operation assistance device and the connecting destination device (Tanabe: Col. 6, lines 62-65; i.e., the communication state setting unit 208 can set the second communication device 202 to the connecting state when the connecting state setting condition meets any one of the following conditions). 2Appl. No. 16/334,964TAK-12082
 Tanabe further teaches set first unique information of the first vehicle, according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information), but does not teach doing so for identifying a first vehicle type of the first vehicle.
However, in the same field of endeavor, Ohsugi teaches setting unique information for identifying a first vehicle type of the first vehicle (Ohsugi: Fig. 16; i.e., column for vehicle identification data; the unique information correlates to the vehicle identification data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated setting first unique information for identifying a first vehicle type of the first vehicle, as taught by Ohsugi. Doing so would allow the device to distinguish the vehicles in the fleet based on the data collected (Ohsugi: Par. 101; i.e., In the mine, there is a case in which a plurality of the dump trucks 1 may be operated. The vehicle identification data (the vehicle ID) is given to each of the dump trucks 1).
Tanabe further teaches the first vehicle being a vehicle of a mounting destination of the safe operation assistance device (Tanabe: Col. 4, lines 5-7; i.e., the vehicle operation monitoring device 236 is connected to on-board sensors for detecting an operation amount of an operating device provided on the own vehicle);
Tanabe does not teach storing the first unique information set in the storage device.
However, in the same field of endeavor, Ohsugi teaches storing the first unique information set in the storage device (Ohsugi: Par. 101; i.e., The vehicle identification data output unit 92 stores the vehicle identification data).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated storing the first unique information set in the storage device, as taught by Ohsugi. Doing so would allow the device to distinguish the vehicles in the fleet based on the data collected (Ohsugi: Par. 101; i.e., In the mine, there is a case in which a plurality of the dump trucks 1 may be operated. The vehicle identification data (the vehicle ID) is given to each of the dump trucks 1).
	Tanabe further teaches manage first vehicle information including first positional information of the first vehicle and the first unique information of the first vehicle (Tanabe: Col. 5, lines 32-41; i.e., the communication control unit 206 … generates vehicle information on the own vehicle adding communication identification information of the second communication device 202 to the information on the own vehicle including the position information and the speed information);
transmit the first positional information of the first vehicle and the first unique information of the first vehicle to the second vehicle through the inter-vehicle communication interface (Tanabe: Col. 6, lines 13-17; i.e., the vehicle information on the own vehicle is immediately transmitted by the first communication device 200 and at the same time, transmitted to the other vehicle which exists within a range of the predetermined distance from the own vehicle); 
acquire second vehicle information including second positional information of the second vehicle and second unique information of the second vehicle through the inter-vehicle communication interface (Tanabe: Col. 6, lines 27-32; i.e., “vehicle information on the other vehicle” transmitted from the other vehicle, which is received by the first communication device 200, can include not only the vehicle information on the other vehicle which is a transmission source, but also the vehicle information on the other vehicle other than the other vehicle which is the transmission source).
Tanabe does not teach determining whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information; and output a determined result from the output device.
However, in the same field of endeavor, Ohsugi teaches determining whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information (Ohsugi: Par. 141; i.e., the collision determination unit 31 determines the possibility of the collision between the dump truck 1 and the front dump truck 1F based on the stop distance passage time Ts and the object arrival time Ta); and output a determined result from the output device (Ohsugi: Par. 88; i.e., the control unit 35 outputs the control signal C for reducing damage caused by the collision to the process system 600 based on the determination result of the collision determination unit 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the safe operation assistance device of Tanabe to have further incorporated determining whether a risk of collision exists between the first vehicle and the second vehicle using the first vehicle information and the second vehicle information; and output a determined result from the output device, as taught by Ohsugi. Doing so would allow the device to determine if a collision is likely and prevent the collision from occurring or reduce the potential damage 
Tanabe further teaches wherein the first unique information to be set is acquired from a predetermined data source according to the connection state and the connecting destination device (Tanabe: Col. 5, lines 7-10; i.e., switching a communication state with a terminal device to a standby state which communicates only predetermined specified basic information).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.Z.W./               Examiner, Art Unit 3661                  


                                                                                                                                                                       /THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661